Citation Nr: 0911296	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability with radiculopathy.

2.  Entitlement to service connection for bilateral knee/leg 
disabilities.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

4.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling.

5.  Entitlement to total individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to 
September 1970.  Service in the Republic of Vietnam is 
indicated by the record.  The Veteran is the recipient of the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.

Procedural history

In a June 2005 rating decision, the RO granted the Veteran's 
claims of entitlement to service connection for PTSD and 
bilateral hearing loss.  An initial evaluation of 30 percent 
disabling was assigned to the service-connected PTSD; a 
noncompensable (zero percent) disability rating was assigned 
to the service-connected bilateral hearing loss.

In an October 2005 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for a 
low back disability and bilateral leg/knee disabilities, as 
well as entitlement to TDIU.



In November 2005, the Veteran's representative filed a notice 
of disagreement (NOD), indicating that the Veteran was 
seeking an increased disability rating for service-connected 
PTSD and that he also wished to appeal the denials of 
entitlement to service connection for a low back condition 
and bilateral leg/knee conditions, as well as, the denial of 
TDIU.  The appeal as to these four issues was perfected by 
the Veteran's timely submission of a substantive appeal [VA 
Form 9] in May 2006.

Also in May 2006, correspondence was received from the 
Veteran indicating disagreement with the noncompensable 
disability rating assigned for service-connected bilateral 
hearing loss.  A statement of the case was issued by the RO 
in May 2008.  The Veteran perfected his appeal as to this 
issue by filing a timely VA Form 9 in June 2008.

In March 2007, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing was 
associated with the Veteran's VA claims file.  At the 
hearing, the Veteran submitted evidence directly to the 
Board, along with a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2008).  

In an August 2007 Board decision, the claims were remanded 
for further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in a May 2008 supplemental statement of the case 
(SSOC).  The Veteran's VA claims file has been returned to 
the Board for further appellate proceedings.

Remanded issue

The issue of entitlement to TDIU is being remanded to the RO 
via the VA Appeals Management Center in Washington, DC.  The 
Veteran will be informed if further action on his part is 
required.



Issue not on appeal

The August 2007 Board decision denied the Veteran's claim of 
entitlement to special monthly compensation for loss of use 
of a creative organ.  To the Board's knowledge, no appeal was 
taken.  The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran 
participated in combat.

2.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed with a low 
back disability.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral knee/leg disabilities and his 
military service.

4.  The competent medical evidence of record indicates that 
the Veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

5.  The Veteran's PTSD is manifested by anxiety, nightmares, 
depression, hypervigilance, impaired affect, disturbances of 
motivation and mood, memory impairment, panic attacks, and 
difficulty establishing effective work and social 
relationships.  There is no evidence of suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic attacks, 
impaired impulse control, spatial disorientation, neglect of 
personal hygiene, or inability to establish and maintain 
effective relationships.

6.  The evidence does not show that the Veteran's service-
connected bilateral hearing loss and PTSD are so exceptional 
or unusual that referral for extraschedular consideration by 
a designated authority is required.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Bilateral leg/knee disabilities were not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  
See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2008).

4.  The criteria for a 50 percent disability rating for PTSD 
have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).

5.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected bilateral hearing 
loss and PTSD on extraschedular bases have not been met.  38 
C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
disabilities of the low back and bilateral knees/legs.  He 
also seeks entitlement to increased initial disability 
ratings for his service-connected bilateral hearing loss and 
PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In August 2007, the Board remanded the case in order for the 
agency of original jurisdiction to issue a corrective VCAA 
language to include the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), obtain 
copies of all Social Security Administration (SSA) records 
pertaining to the Veteran, and schedule the Veteran for a VA 
examination with regard to his low back and bilateral 
knee/leg disability claims.  The claims were then to be 
readjudicated.  The agency of original jurisdiction was also 
to issue an SOC as to the Veteran's claim of entitlement to 
an increased disability rating for his service-connected 
bilateral hearing loss.  

The record indicates that Dingess-compliant VCAA letters were 
sent to the Veteran in November 2007 and February 2008 and 
all identified SSA records were obtained and associated with 
the Veteran's claims file.  Subsequently, the Veteran was 
afforded a VA examination with regard to his low back and 
bilateral knee/leg claims.  As indicated above, an SSOC was 
issued in May 2008.  

Additionally, an SOC was issued in June 2008 as to the 
bilateral hearing loss claim.  The Veteran subsequently 
perfected an appeal as to that issue.  Accordingly, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in VCAA 
letters dated October 2004 and July 2005.  The letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

As to the Veteran's current claims of entitlement to 
increased initial disability ratings for the service-
connected bilateral hearing loss and PTSD, the Board 
recognizes that the aforementioned VCAA letters did not 
specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  The Board notes that the 
Veteran did receive a VCAA notice letter specific to his 
increased rating claims dated November 2007, which informed 
him of what was required with respect to his claims of 
entitlement to increased ratings; specifically, "the 
evidence must show that your service-connected condition has 
gotten worse."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letters.  Specifically, the Veteran was informed that VA 
would assist him in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letters that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The October 2004 and July 2005 letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

Both VCAA letters specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in VCAA 
letters dated November 2007 and February 2008.  The letters 
detailed the evidence considered in determining a disability 
rating, including, "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The letters also 
advised the Veteran as to examples of evidence that would be 
pertinent to determining a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in an SOC dated June 2008 and an 
SSOC dated May 2008, following the issuance of the November 
2007 and February 2008 letters.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes the Veteran's statements, SSA records, 
service treatment records, as well as, VA and private 
treatment records.  Additionally, the Veteran was afforded VA 
examinations in March 2008, June 2005, and March 2005.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative and testified at a personal hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for low back disability 
with radiculopathy.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is seeking service connection for a low back 
disability with radiculopathy.  

As was discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  
See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record is completely absent any diagnosis of low back 
disability.  Crucially, the March 2008 VA examiner conducted 
a physical examination and X-ray of the Veteran's entire 
spine and concluded that there is "[n]o current objective or 
radiological evidence of lumbar spine condition and no 
related radiculopathy is found.  The examiner noted that X-
rays revealed a "normal lumbar spine."  

The March 2008 VA examination report is consistent with the 
other medical evidence of record.  X-rays performed in August 
2004 also documented a normal lumbar spine.  See VA treatment 
record dated August 2004.  Additionally, no diagnosis 
pertaining to the Veteran's claimed low back disability is 
contained in the identified evaluation and treatment records 
contained in the VA claims file.  

The Board recognizes that VA treatment records document the 
Veteran's complaints of low back pain and a burning sensation 
that sometimes radiates down the posterior leg.  See, e.g., 
VA treatment record dated August 2004.  However, symptoms 
such as pain and burning alone are not sufficient to 
establish the existence of a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  

The Board observes that the Veteran testified that he is not 
currently diagnosed with a low back disability.  See the 
March 2007 Board hearing transcript, pg. 5.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The Board recognizes that the Veteran's military occupational 
specialty was 'medical assistant' and that he may have 
received some rudimentary medical training over forty years 
ago.  It appears that the Veteran has had no subsequent 
medical training, nor has he been employed in any medical 
capacity.  The Board finds that he Veteran is not competent 
to render a medical opinion pertaining to a diagnosis of his 
low back complaints.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent medical 
evidence and do not serve to establish the existence of said 
disability.  

Because the competent medical evidence of record does not 
substantiate a diagnosed low back disability, the first 
element of 38 C.F.R. § 3.304(f) is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 
104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a low back disability with radiculopathy.  The benefits 
sought on appeal are denied.  

2.  Entitlement to service connection for bilateral knee/leg 
disabilities.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection, as well as the requirement that medical evidence 
establish the existence of a current disability, have been 
set forth above and will not be repeated.

Presumptive service connection

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to Hickson element (1), current disability, VA 
and private treatment records document a continuing diagnosis 
of osteoarthrosis of the bilateral knees.  See, e.g., Axtell 
Clinic treatment record dated October 1998 and VA treatment 
record dated November 2005.  Additionally, the March 2008 VA 
examiner documented degenerative changes to the bilateral 
knees.  Accordingly, Hickson element (1) is satisfied.  

Notably, there is no medical evidence of any current leg 
disabilities, aside from the degenerative changes to the 
bilateral knees.  Element (1) is therefore met only with 
respect to bilateral arthritis of the knees.

With regard to Hickson element (2), the Veteran's DD-214 
demonstrates that the Veteran was awarded the Combat Action 
Ribbon.  Accordingly, the Veteran is afforded the combat 
presumption, and his lay testimony that an injury or disease 
was incurred during combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

At the March 2007 Board hearing, the Veteran testified that 
during his combat service in Vietnam, he was "blown about 
fifteen feet or so through the air by the concussion of a 
mortar", injuring both knees.  He indicated that he "[j]ust 
wrapped it up and [kept] on going."  See the March 2007 
hearing transcript, pgs. 3-4.  
The Board has no reason to disbelieve the Veteran's sworn 
testimony concerning his in-service injuries Hickson element 
(2) has therefore been satisfied.

Notably, that the record does not reflect medical evidence of 
arthritis or other degenerative disease of the bilateral 
knees during the one year presumptive period after separation 
from service.  The earliest diagnosis was made in October 
1998, which was twenty-eight years after the Veteran's 
discharge from military service.  Therefore, the presumption 
set forth in 38 C.F.R. §§ 3.307, 3.309(a) is inapplicable to 
the Veteran's claim.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's current bilateral knee disabilities are unrelated 
to his in-service bilateral knee injuries.  Specifically, the 
March 2008 VA examiner concluded that "it is less likely 
than not (less than a 50% probability)" that the Veteran's 
current bilateral knee disabilities are "caused by or a 
result of military injury."  The VA examiner opined that 
"[t]he current condition of minimal narrowing of the joint 
spaces of the medial compartments of the knees is a 
degenerative condition likely related to aging factors and 
because it is minimal is without nexus to his military 
experience."  The examiner further explained, "[t]here may 
be associated problems related to the knees in regard to his 
subjective symptoms of bilateral knees that are related to 
gout. . . There is no evidence of gout being related to or 
beginning in military service."  

The March 2008 VA medical opinion appears to have been based 
upon thorough review of the record, thorough examination of 
the Veteran, and thoughtful analysis of the Veteran's entire 
history and current medical conditions.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Additionally, the VA medical opinion 
appears to be consistent with the Veteran's medical history, 
which shows that the Veteran did not complain of knee 
problems for several decades after service.  See the Axtell 
Clinic treatment record dated October 1998.

The Veteran has not submitted a medical opinion to contradict 
the March 2008 VA examination report.  The Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran is contending that the 
currently diagnosed bilateral knee disabilities are related 
to his military service, it is now well-established that 
laypersons without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159(a)(1) (2008) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  As was 
discussed above, although the Veteran received some basic 
medical training forty years ago, he is not competent to 
provide a medical opinion as to the etiology of his bilateral 
knee disabilities.

The Veteran appears to be contending that he has had 
bilateral knee problems continually since service.  The Board 
is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, as was indicated above, knee problems were 
initially referenced in an October 1998 private treatment 
record.  This was over two decades after the Veteran left 
service in September 1970.   There is no competent medical 
evidence that the Veteran complained of or was treated for 
knee problems for many years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Therefore, continuity of symptomatology after 
service is not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral knee/leg disabilities.  The benefits 
sought on appeal are accordingly denied.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold and as 
measured by puretone audiometric tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's initial claim for service 
connection for bilateral hearing loss was received March 
2004, after the amended regulations became effective.  Thus, 
the Veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  



Analysis

Schedular rating

The Veteran seeks a compensable initial disability rating for 
his bilateral hearing loss, which is currently evaluated as 
noncompensably disabling under 38 C.F.R. 
§ 4.86(a) (2008).  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  

The March 2005 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
70
80
48.75
LEFT
20
30
70
90
52.5

Speech discrimination scores at that time were 100 percent in 
the right ear and 96 percent in the left ear.  

This examination yielded a numerical designation of I in the 
right ear (42-49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
and also a numerical designation of I for the left ear (50-57 
percent average puretone threshold, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of zero percent is for assignment under Diagnostic 
Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of Table IVA under 38 C.F.R. § 4.86(b).  
The Veteran also does not meet the criteria for 38 C.F.R. § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's bilateral hearing 
loss under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  See  38 C.F.R. § 3.385 
(2008).  With respect to the assignment of an increased 
disability rating, however, the question that must be 
answered is whether the schedular criteria have been met.  
These criteria are specific and, as explained above, the 
Veteran's hearing loss is not of sufficient severity to 
warrant a compensable disability rating.  See Lendenmann, 
3 Vet. App. at 349.

Moreover, the record on appeal demonstrates that the Veteran 
is also service-connected for tinnitus and that a 10 percent 
rating has been assigned for that disability.  The Veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu, 
supra; see also 
38 C.F.R. § 3.159(a)(1) (2008) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence of record indicates that the 
disability rating has been correctly assigned by the RO.  The 
Board thus finds that the Veteran's bilateral hearing loss 
was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a compensable initial disability 
rating for his bilateral hearing loss.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the Veteran's disability rating for bilateral 
hearing loss has been initially evaluated as noncompensably 
disabling, effective from March 4, 2005, the date of his 
claim.  The medical evidence of record, discussed above, 
supports the proposition that the Veteran's bilateral hearing 
loss has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings or other evidence which 
would allow for the assignment of a different disability 
rating at any time during the period of time here under 
consideration.  

Therefore, based on the record, the Board finds that the 
noncompensable disability rating was properly assigned for 
the entire period from the date of service connection, March 
2, 2004. 

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the Veteran's 
claim for a compensable initial disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.

4.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 
4.130 concerning the rating of psychiatric disabilities read 
in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2008) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Analysis

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates 
diagnoses of depressive disorder, not otherwise specified 
(NOS), and panic disorder with agoraphobia, neither of which 
is currently service-connected.  See VA treatment records 
dated September 2005 and June 2004.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from these other 
psychiatric diagnoses.  Further, no mental health 
professional has attempted to distinguish between said 
symptomatology.  Accordingly, for the purposes of this 
decision, the Board will attribute all of the Veteran's 
psychiatric symptoms to his service-connected PTSD.



Schedular rating

For the reasons expressed immediately below, the Board finds 
that the Veteran's PTSD symptoms warrant the assignment of a 
50 percent rating under Diagnostic Code 9411.

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

With respect to flattened affect, the June 2005 VA examiner 
noted that the Veteran demonstrated evidence of a restricted 
affect.  The examiner specifically indicated that the Veteran 
stated he is "unable to have loving feelings."  
Additionally, in a VA mental health evaluation report dated 
November 2006, the Veteran was noted as demonstrating a 
restricted range of affect.  See the VA mental health 
evaluation report dated November 2006.  Accordingly, impaired 
affect is demonstrated by the medical evidence of record.

There is no evidence in the Veteran's VA evaluation or 
treatment records of 'circumstantial, circumlocutory, or 
stereotyped speech.'  In particular, the June 2005 VA 
examiner described the Veteran's speech as "normal."  
Consistently, the November 2006 VA mental health evaluation 
report described the Veteran's speech as "clear and 
intelligible."  

With regard to panic attacks, the June 2005 VA examiner noted 
that the Veteran experiences panic attacks "sometimes in 
stores."  There is no indication from the medical evidence 
as to frequency or duration of these panic attacks.

There is also no medical evidence that the Veteran 
experiences any difficulty in understanding complex commands.  
However, the June 2005 VA examiner did note that the Veteran 
was experiencing difficulty concentrating.  Similarly, the 
November 2006 VA mental health evaluation report documented 
the Veteran's assertion that "his concentration has been 
reduced to the point he has difficulty reading the 
instruction pamphlet for training his dog," although the 
examining psychologist did note that the Veteran "showed 
good attention and concentration throughout the one and a 
half hour session."  

Regarding impairment of short and long-term memory, the June 
2005 VA examiner noted no memory loss or impairment.  
However, the November 2006 VA mental health evaluation report 
documented the Veteran's statement that he experiences some 
memory problems for immediate and recent events.  
Accordingly, there is evidence that the Veteran experiences 
some short-term memory loss.

Concerning impaired judgment, the June 2005 VA examiner did 
not note any abnormal or poor judgment on the Veteran's part.  
Consistently, the November 2006 VA mental health evaluation 
report indicated that the Veteran's judgment "was within 
normal limits."  

With respect to disturbances of motivation and mood, the 
Veteran's depression is repeatedly documented in the VA 
evaluation and treatment records.  Specifically, at the June 
2005 VA examination, the Veteran indicated that his mood is 
usually fairly good, however, the VA examiner noted that the 
Veteran is "[p]robably depressed more days than not."  The 
examiner also noted that the Veteran's "motivation is poor, 
even to do things he used to enjoy."  As such, the medical 
evidence shows that the Veteran experiences disturbances of 
motivation and mood.

The Board notes that the Veteran's relationships have been 
somewhat affected by his PTSD symptoms.  The June 2005 VA 
examiner reported that the Veteran currently works with the 
Marine Corps League and speaks at schools.  However, the 
examiner also noted that the Veteran "has never been able to 
really trust other people except for those with Vietnam War 
experiences and thus has a limited circle of friends and 
social activities."  Additionally, the November 2006 VA 
mental health evaluation report documented the Veteran's 
report that he has social support from his friends and his 
wife, but feels that he "almost live[s] a cloistered life."  
The VA physician concluded that the Veteran's PTSD symptoms 
cause "clinically significant distress or impairment" in 
social and occupational functioning.

VA evaluation and treatment records show that the Veteran was 
has been married twice.  He was married to his first wife for 
over twenty years, but reported that the relationship was 
difficult because his first wife "did not know anything 
about veterans" and he, therefore, "had no outlet for his 
stress; could not talk to her."  See the June 2005 VA 
examination report.  The Veteran has been married to his 
second wife for over seven years and he has not reported any 
difficulties with that relationship.

The June 2005 VA examiner also discussed the Veteran's 
employment history.  Specifically, the examiner noted that 
the Veteran "was unable to keep a job for very long, having 
at least twenty different jobs since leaving the service, all 
involving a variety of different occupations."  The Veteran 
cited several reasons for his erratic work history, he stated 
that "the businesses would close or they were just seasonal 
jobs," and "other times he could not get along with 
management and he would leave; a few times he would get fired 
because of it."  The Veteran reported that he had filed for 
SSA disability benefits and "cannot see himself working 
around others anymore."  See the VA examination report dated 
June 2005.

Additionally, VA evaluation and treatment records repeatedly 
document the Veteran's regular intrusive thoughts, 
flashbacks, anxiety, hypervigilance, and nightmares relating 
to his experiences in Vietnam.  

In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example impaired abstract thinking or judgment, 
or circumstantial, circumlocutory, or stereotyped speech, the 
Board finds that the impact of the Veteran's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 50 
percent rating.  See 38 C.F.R. § 4.7 (2008).  Criteria for 
the assignment of a 50 percent rating, which have arguably 
been met or approximated include impaired affect, panic 
attacks, impaired concentration, impairment of memory, 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.

The Board also observes that the GAF score assigned in the 
June 2005 VA examination [60] and November 2007 VA mental 
health evaluation [57] are reflective of moderate impairment 
due to PTSD, which is arguably consistent with a 50 percent 
disability rating.  

Based on the evidence of record, the Board concludes that 
symptomatology which warrants an increased rating of 50 
percent is approximated.  See 38 C.F.R. § 4.7 (2008).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

With respect to the criteria for the assignment of a 70 
percent disability rating, the Veteran's VA evaluations and 
treatment records do not indicate a history of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control.  Nor is 
there evidence of spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.

Moreover, there are no other factors which would lead the 
Board to conclude that a 70 percent disability rating is 
warranted.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  A review of the medical evidence indicates 
that the Veteran's psychiatric symptomatology centers on his 
depression, anxiety, nightmares, impaired affect, 
hypervigilance, impaired concentration, impairment of memory, 
disturbances of mood and motivation, and difficulty 
establishing work and social relationships.  These symptoms 
are more congruent with the currently assigned 50 percent 
disability rating.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  The Board notes that the Veteran reported 
visual hallucinations when experiencing intrusive thoughts 
and flashbacks.  See the November 2006 VA mental health 
evaluation report.  However, no additional evidence of 
delusion or hallucinations is noted in the medical evidence.  
Further, there is no evidence of gross impairment in thought 
processes and communication or grossly inappropriate 
behavior; nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name, or inability to perform activities of daily living.  
The Veteran himself does not appear to endorse the severe 
symptoms which are consistent with a 100 percent rating.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2008).  
The appeal is allowed to that extent.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from March 4, 2005, the date of his claim.  

It appears from the medical records and the Veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection.  The June 2005 
VA examination report and November 2006 VA mental health 
evaluation report as well as VA treatment records indicate 
that the disability has remained relatively stable throughout 
the period.  

The Board therefore believes that a 50 percent disability 
rating may be assigned for the entire period from March 4, 
2005.  There appears to have been no time during which the 
schedular criteria for a 70 or 100 percent rating were met or 
approximated. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the assignment 
of a 50 percent disability rating for the Veteran's service-
connected PTSD.  To that extent, the appeal is allowed.   

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected PTSD and 
bilateral hearing loss.  However, he and his representative 
have repeatedly articulated that the Veteran is unable to 
maintain gainful employment as a result of his PTSD 
symptomatology.  See, e.g, the Veteran's statement dated in 
October 2004.  The Board notes that the Veteran has not 
indicated he is unable to work as a result of his service-
connected bilateral hearing loss.

The Board has no reason to doubt that the Veteran's service-
connected PTSD symptomatology has had a significant impact on 
his employment.  However, as noted above, the criteria for 
the current 50 percent disability rating is "occupational 
and social impairment with reduced reliability and 
productivity."  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  As noted above, the 
evidence demonstrates that the Veteran maintains involvement 
with the Marine Corps League, giving speeches in school, and 
providing organizational support through his work on 
computers.  The competent medical evidence of record shows 
that despite significant impairment due to his PTSD symptoms, 
the Veteran maintains adequate occupational functioning.  See 
the June 2005 VA examination report.  Although having no 
reason to doubt that the Veteran's PTSD symptomatology 
adversely impacts his employability, this is specifically 
contemplated by the newly assigned 50 percent schedular 
rating.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
PTSD or bilateral hearing loss.  The record clearly 
demonstrates that the Veteran currently requires medication 
and therapeutic treatment for his PTSD symptomatology.  
However, there is no evidence to suggest, nor does the 
Veteran so contend, that he has required hospitalization as a 
result of his PTSD or bilateral hearing loss symptoms.  

Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD and bilateral hearing 
loss present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2008).


ORDER

Entitlement to service connection for low back disability 
with radiculopathy is denied.

Entitlement to service connection for bilateral knee/leg 
disabilities is denied.

 Entitlement to an increased  disability rating for service-
connected bilateral hearing loss is denied.

An increased disability rating of 50 percent is granted for 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

5.  Entitlement to TDIU.

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to TDIU must be remanded for 
additional evidentiary development.  

As was discussed above, in this decision the Board has 
increased the disability rating assigned to the Veteran's 
service-connected PTSD to 50 percent.  Clearly, RO has not 
had the opportunity to consider the Veteran's TDIU claim in 
light of the Board's grant of a 50 percent disability rating 
for his service-connected PTSD.  Accordingly, the issue of 
TDIU must be remanded in order for the agency of original 
jurisdiction to readjudicate the Veteran's TDIU claim.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development which it deems necessary, 
VBA should readjudicate the Veteran's 
claim of entitlement to TDIU in light 
of the increased rating for his 
service-connected PTSD.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
Veteran and his representative with a 
SSOC and allow an appropriate period 
of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


